DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 11/24/2021, in which claims 1-2 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of creating a model and using the model to predict whether the loan will be paid without significantly more. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a method, which recites a series of steps, e.g.,  generating a first tree-based machine learning model, the first tree-based machine learning model being trained to predict if the financial loan will be repaid; determining an accuracy of the first tree-based machine learning model; determining a fairness of the first tree-based machine learning model, the fairness being associated with at least one of gender, race, ethnicity, age, marital status, military status, sexual orientation, and disability status; generating a second different tree-based machine learning model, the second tree-based machine learning model being trained based on the accuracy of the first tree-based machine learning model and the fairness of the first tree-based machine learning model; and combining the first tree-based machine learning model and the second tree-based machine learning model to produce a gradient-boosted machine learning model. These series of steps describe the abstract idea of creating a model and using the model to predict whether the loan will be paid (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity. The system limitations, e.g., first tree-based machine learning model; second tree-based machine learning model; and gradient-boosted machine learning model do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a first tree-based machine learning model; second tree-based machine learning model; and gradient-boosted machine learning model are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a first tree-based machine learning model; second tree-based machine learning model; and gradient-boosted machine learning model limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Dependent claim 2 is directed to a method, which perform the steps that describe the abstract idea of creating a model and using the model to predict whether the loan will be paid, and corresponds to Certain Methods of Organizing Human Activity. Thus, claim 2 is directed to an abstract idea. The additional limitations of a gradient-boosted machine learning model are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional element: gradient-boosted machine learning model, does not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claim 2 has further defined the abstract idea that is present in its respective independent claim 1; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claim 2 does not include any additional elements that integrate the abstract idea into a practical application or is sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claim 2 is directed to an abstract idea. Thus, claims 1-2 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent Application Publication No. US 2021/0224605 A1; hereinafter “Zhang”), in view of Hubard (U.S. Patent Application Publication No. US 2022/0122171 A1; hereinafter “Hubard”).  
Claim 1:
Zhang discloses:
A method of producing a gradient-boosted machine learning model associated with a financial loan, the method comprising: (Zhang, hypothetical loan approval scenario, in which a machine learning model can be employed to decide whether to grant a loan to an applicant; the machine learning model can be trained using a gradient boosting decision tree model on the dataset using the LightGBM framework; (See, Para. 67, 68)); 
generating a first tree-based machine learning model, the first tree-based machine learning model being trained to predict if the financial loan will be repaid; (Zhang, The machine learning model can be trained using a gradient boosting decision tree model on the dataset….. The dataset description indicates that a false positive error (e.g., lending money to someone who cannot repay the loan) can cost five times as much as the profit earned from a loan fully repaid. Thus, the threshold can be set much higher than 0.5 to reject more people who may not repay the loan; (See, Para. 68));
determining an accuracy of the first tree-based machine learning model; (Zhang, If the machine learning model is well trained on a large dataset and has high accuracy, the sufficiency criterion is automatically satisfied because they predict probabilities that are well calibrated to a data group's true probability; The machine learning model can be trained using a gradient boosting decision tree model on the dataset using the LightGBM framework. The machine learning model can achieve an accuracy of 75% when the classification threshold is set at value of 0.5; (See, Para. 40, 68));
determining a fairness of the first tree-based machine learning model, the fairness being associated with at least one of gender, race, ethnicity, age, marital status, military status, sexual orientation, and disability status; (Zhang, The main fairness issue of the German Credit dataset is that it leads to classifiers that may disproportionately penalize young people under 26 years old (e.g., people 25 years old and younger). Among the 1,000 instances in the dataset, 190 were under the age of 26, and they were 21%; the system 100 to mitigate bias in the exemplary machine learning model and/or implement one or more fairness policies; (See, Abstract; Para.64-70; Fig. 5)). 
However, Zhang does not specifically disclose generating a second different tree-based machine learning model, the second tree-based machine learning model being trained based on the accuracy of the first tree-based machine learning model and the fairness of the first tree-based machine learning model; and combining the first tree-based machine learning model and the second tree-based machine learning model to produce a gradient-boosted machine learning model. 
Hubard discloses the following limitations:
generating a second different tree-based machine learning model, the second tree-based machine learning model being trained based on the accuracy of the first tree-based machine learning model and the fairness of the first tree-based machine learning model; and (Hubard, A base model is created based on a subset of the original dataset which is used to make predictions on the whole dataset. Errors are calculated and observations which are incorrectly predicted, are given higher weights. Another model is created which tries to correct the errors from the previous model. Similarly, multiple models are created, each correcting the errors of the previous model; (See, Abstract; Para.111-14; Fig. 27));
combining the first tree-based machine learning model and the second tree-based machine learning model to produce a gradient-boosted machine learning model. 5(Hubard, The final model (strong learner) is the weighted mean of all the models (weak learners); (See, Abstract; Para.111-14; Fig. 27)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Zhang with the features of Hubard’s client server system because credit bureau data is becoming increasingly less trustworthy; therefore, improved techniques for predicting credit risk of an individual are desirable to speed decision making, reduce the risk of loan defaults and loan delinquency, assure the individual has the capability of making cash payments towards a loan while maintaining a certain lifestyle, and provide more loans to credit worthy individuals that are often overlooked with traditional FICO scores. (Hubard, Para. 3).
Claim 2:
Zhang discloses:
rejecting the financial loan based on the gradient-boosted machine learning model and the loan application data; and (Zhang, The dataset description indicates that a false positive error (e.g., lending money to someone who cannot repay the loan) can cost five times as much as the profit earned from a loan fully repaid. Thus, the threshold can be set much higher than 0.5 to reject more people who may not repay the loan; (See, Para.68));
However, Zhang does not specifically disclose receiving financial loan application data; and printing an adverse action letter, wherein the adverse action letter includes a fairness explanation associated with the gradient-boosted machine learning mode. 
Hubard discloses the following limitations:
further comprising: receiving financial loan application data; (Hubard, receiving financial transactions data associated with the debtor, the financial transactions data includes one or more bank/savings accounts, one or more income sources, one or more debts/liabilities, and one or more expense sources; (See, Abstract; Claim 10)); 
printing an adverse action letter, wherein the adverse action letter includes a fairness explanation associated with the gradient-boosted machine learning mode. (Hubard, the loan origination engine 200 uses a machine learning model ….executes a transaction risk model 320 for the cash transactions engine 310, an income verification model 322 for the income verifier 312, a bureau risk model 324 for the credit bureau engine 314; Credit bureau feedback 2501 typically indicates what a consumer did …..Credit bureau feedback 2501 may be in the form of a letter that includes a credit score and a brief explanation of what the consumer did to receive an adverse action that affected their credit score. For example, the credit bureau may indicate some of the borrower's loans went into default; (See, Abstract; Para. 48, 114, 187; Fig. 3B and 25A)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Zhang with the features of Hubard’s client server system because credit bureau data is becoming increasingly less trustworthy; therefore, improved techniques for predicting credit risk of an individual are desirable to speed decision making, reduce the risk of loan defaults and loan delinquency, assure the individual has the capability of making cash payments towards a loan while maintaining a certain lifestyle, and provide more loans to credit worthy individuals that are often overlooked with traditional FICO scores. (Hubard, Para. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Mimassi (U.S. Patent Application No. 2021/0406815-A1) “Systems and methods for a Restaurant as a Service Platform”
Vasconcelos (U.S. Patent Application No. US 2020/0082299-A1) “Audit Maching Learning Models Against Bias”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693